DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being anticipated by Rothschild (US 4209364), herein Rothschild 
In re Claim 1, Rothschild discloses a lithium bromide refrigeration system (Fig. 1 and Fig. 2), comprising:
 a generator (14) having a liquid storage cavity (See Fig. 2), 
the generator being connected to a heating apparatus1 (46; Col 6: 9-10), and
an upper end of the generator being provided with an exhaust pipe (See Figure 2: where 52 is above the generator in upper part)
an absorber (12) having an inner cavity (See Fig. 2), 
the absorber being provided with a cooling mechanism2 (18; Col 6:19-21) located at a lower part of the inner cavity (See Fig. 2);
an evaporator (10) located above the absorber (12), the evaporator having an evaporation chamber (Fig 2: including at least 44, 10, and 24) communicated with the inner cavity (See Fig. 2: where evaporator in communication with the inner cavity), the evaporator being connected to a water inlet pipe (see Fig. 2: pipe from 68 over 10) for introducing water into the evaporation chamber (Fig 2: including at least 44, 10, and 24); 
a vacuum pump (70: feed ejector pump, i.e., vacuum pump, that extracts air from incoming water; See Col 3: 60-61) connected to the absorber (70 connected to 12), the vacuum pump being configured for vacuumizing the inner cavity (Col 3: 60-61); 
wherein the generator is provided with a spraying pipe (36) communicated with the liquid storage cavity (See Fig. 2: 36 connected to 14 through 34); 
an outlet of the spraying pipe (See 36 outlet) is located at an upper part of the inner cavity (See 36 above generator inner cavity);
the absorber is provided with a liquid extraction pipe (See pipe going into pump 32 as 28) communicated with the inner cavity (Fig 2: pipe is connected to inside of 12);
an outlet of the liquid extraction pipe (Fig 2: outlet of 28 is 30; Col 5: 67-68 and Col 6:1) is located at an upper part of the liquid storage cavity (See Fig 2: see 30 above 14); and
 the system further comprises a heat exchanger (34) for exchanging heat between the spraying pipe and the liquid extraction pipe (See Fig 2: pipe 28 heat exchanging in 34).  
In re Claim 2, Rothschild discloses wherein the water inlet pipe is connected to a running water pipe (Rothschild Fig 2: pipe from 66; Col 6: 36-42).  
In re Claim 3, Rothschild discloses wherein an outlet (outlet that connects with 38) of the exhaust pipe (52) is configured to face (i.e. by facing downward) the liquid extraction pipe (pipe connected to 32).  
In re Claim 4, Rothschild discloses the liquid extraction pipe is configured to at least partially pass through the exhaust pipe (Rothschild Figure 1: shows liquid extraction pipe 32 passing through at least one exhaust pipe).  
In re Claim 5, Rothschild as modified discloses further comprising a water reservoir (Rothschild 16) for collecting water condensed from a surface of the liquid extraction pipe (Rothschild 32).  
In re Claim 6, Rothschild discloses wherein the water inlet pipe is provided with a gas and liquid separator (Rothschild 68: deaeration pump that extracts air from incoming water; See Col 3: 60-61).  
In re Claim 7, Rothschild discloses wherein an outlet of the water inlet pipe (Rothschild pipe from 68) is provided with a spraying nozzle (Rothschild Fig 2.: pipe has nozzle similar to 44).  
In re Claim 8, Rothschild discloses wherein a bottom of the generator (Rothschild Fig. 2: bottom of 14) is higher than the absorber (Rothschild Fig 2: bottom of 14 is higher than 12), and the liquid extraction pipe is provided with a water pump (Rothschild 32).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 4209364), herein Rothschild, in view of Lamb (US 4,090,372), herein Lamb. 

In re Claim 9, Rothschild as modified discloses wherein the cooling mechanism (18) located at a lower part of the inner cavity (Rothschild See Fig 2) for cooling water to flow (Rothschild Col 6: 19-21: cools water by extracting heat).  
However, Rothschild does not explicitly teach the limitation “comprises a coil”.
On the other hand, Lamb directed to an adsorption chiller system, discloses the cooling mechanism “comprises a coil” (Lamb 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Rothschild and to have modified them by placing cooling mechanism comprising a coil in order to circulate water and remove the heat of condensation released by a refrigerant (See Lamb Col 3:40-47) without yielding unpredictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 4209364), herein Rothschild, as modified by Halwan et al. (US 2005/0138938), herein Halwan, further in view of Christensen (US 2003/0000213), herein Christensen. 

In re Claim 10, Rothschild as modified does not explicitly disclose wherein the heating apparatus is a biomass burner.
On the other hand, Christensen directed to fuel conservation for a refrigeration apparatus (Abstract), discloses wherein the heating apparatus is a biomass burner (40; Christensen [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Rothschild as modified and to have modified them by making the heating apparatus a biomass burner, in order to have heat source to take advantage of the low operating temperature demands and is also widely available heat source that can easily heat and power the generator” (See Christensen [0036] and [0038]), without yielding unpredictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181(I)(A): Heating apparatus indicates a broad class of structural term, e.g. a heat exchanger or heater, and therefore does not invoke 112f.
        2 Id. Cooling mechanism indicates a broad class of structural term, e.g., a heat exchanger and therefore does not invoke 112f.